Dewey, J.
1. Waiving the objection arising upon the form in which this case is brought before us by exceptions to the refusal of the presiding judge to order a nonsuit, and considering the question as arising upon a prayer for instructions to the jury that, upon the evidence, the plaintiffs were not entitled to a verdict in their favor, the court are of opinion that the action may be maintained, and that the jury properly returned a verdict in favor of the plaintiffs. Upon proper proof of the execution of this bond by the defendants, the recitals therein contained would be quite sufficient to estop the defendant from denying that Austin was such collector, in a suit seeking only to recover of the defendant the moneys he had received as such collector, by virtue of tax lists committed to him by the assessors to collect. There was evidence tending to show that Austin acted as collector, and collected a portion of the taxes committed to him for collection; and for this amount he may be properly charged, so far as he has failed to pay over the same. The town records were not introduced by either party, and no competent evidence offered that should affect the case, if we give no higher effect to the recitals in the bond than prima facie evidence that Austin was the collector of taxes. In any aspect of the question, we see no ground for exceptions for insufficiency of proof to *447show that Austin was liable to be charged as collector for the moneys which he thus received on the tax list committed to him.
2. The other exception taken is to the ruling of the court as to the competency of certain evidence upon the question whether the instrument now offered as a bond had seals thereon at the time of its execution. The ruling objected to was, tha the plaintiffs might show that seals of the peculiar character of those on this bond were in the office where this bond was drafted. Whether such ruling was right or wrong was immaterial, as the witness to whom the question was propounded was unable to testify to any such fact.

Exceptions overruled.